DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama Mutsuhiro et al Japanese 2006-228878, here after 878), further in view of Shunji Masumori et al (Japanese Patent: 2010-251739, here after 739), Masayuki Kanehara et al (U. S. Patent Application: 2017/0295651, here after 651).
Claim 1 is rejected. 278 teaches a method of manufacturing a substrate for a printed circuit board including an insulating base film and a metal layer that is layered 
applying, to the at least one surface side of the base film, a dispersion liquid containing fine metal precursor particles [0018], where the metal precursor particles comprising metal fine particles [0017]:
sintering (fusing) the dried coating film by a far-infrared heater [0019, 0020 last 3 lines] under a low oxygen atmosphere with an oxygen concentration of 600 ppm by
volume or less (e.g. 500 ppm) [0021). 878 does not teach cooling under a low oxygen concentration of 600 ppm or less. 739 teaches a method of making a substrate for a printed circuit board including depositing a dispersion of metal fine particles on an insulating substrate and sintering [0001, 0009, 0024], following by cooling under inert gas [0011]. 739 also teaches cooling the sintered coating film and the base film under a low oxygen atmosphere with an oxygen concentration of 600 ppm by volume or less (less than 50 ppm) [0011, 0028] to prevent from metal film oxidation [0037]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of method of making a substrate for a printed circuit board of 878, where the heating and cooling process is done based on 739 method (an in 739 apparatus), because it helps prevention of the sintered metal film subjected to oxidation. 878 does teach drying a coaling film of the applied dispersion liquid with blowing air. 651 teaches forming metal wiring on substrate with applying an ink(dispersion) of metal particles and teaches drying the ink with blowing air on substrate and dry at less than 40C to shorten the drying time [0026, 0032]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 
Claim 2 is rejected as 739 leaches cooled nitrogen gas is supplied to a periphery of the layered structure (substrate and metal layer) in cooling step [0029 last 3 lines]. 
Claim 3 is rejected as 739 teaches the sintering and the cooling are carried out continuously in a tunnel furnace including a healing space and a cooling space [fig. 4, 0027].
Claim 4 is rejected as 739 teaches a furnace wall that defines a cooling space is cooled with a coolant (cooling water) in cooling step [0037 last 6 lines].
Claim 5 is rejected as 739 teaches a temperature of the sintered coating film is cooled to 100°C or less in cooling step (heating zone is 100C, therefor the cooling step reduces it to less than 100C) [0059].
Response to Arguments
Applicant's arguments filed 02/24/22 have been fully considered but they are not persuasive. The applicant argues the prior references do not teach temperature of air between 30C to 80C, however “651” teaches this limitation (see claim rejection above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712